Citation Nr: 0529284	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-35 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had verified active duty service from June 1955 
until August 1959. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from an 
April 2003 rating decision of the VA Regional Office (RO) in 
Muskogee, Oklahoma that denied service connection for a right 
knee disability.

This case was remanded for further development by the Board 
in January 2005.  


FINDING OF FACT

Currently shown degenerative joint disease of the right knee 
is as likely as not related to injury or disease incurred 
during active military service.


CONCLUSION OF LAW

The veteran has right knee degenerative joint disease that is 
the result of injury or disease incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and service.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2005). 

In this case, the service medical records reflect that the 
veteran sought treatment in July 1958 for complaints of right 
knee pain.  Loose medial cartilage was cited as causing some 
pain on squatting.  Ligaments were reported to be "OK."  
There was no evidence of swelling.  Ace bandage support was 
applied.  A clinical entry approximately one week later 
indicated that the veteran's complaints were the same.  Loose 
cartilage in right knee was recorded in October 1958.  The 
veteran was seen again in January 1959 for complaints of 
right leg 'giving way' and pain over the medial aspect of the 
right knee after excessive walking.  It was recorded that 
there was no history of injury.  Upon ensuing orthopedic 
consultation, it was noted that internal derangement could 
not be ruled out, but that there was insufficient evidence to 
recommend an arthrotomy.  The examiner wrote that if symptoms 
persisted, the appellant would be reexamined.

Upon examination in July 1959 for separation from service, 
the lower extremities were evaluated as normal and no 
pertinent defects were recorded.  

The veteran filed a claim for service connection for knee 
disability in September 2002.  

Private clinical evidence dated in December 1964 reflect that 
the appellant was hospitalized for sprain and medial meniscal 
tear of the left knee for which he underwent a meniscectomy.  
No right knee complaints or symptoms were recorded at that 
time.  

Subsequently received clinical records and discharge summary 
from Norman Regional Hospital, dated in December 1975, show 
that the veteran provided a history of injury to the right 
knee after stepping over a fence several months before while 
pursuing a criminal on his job as a correctional officer.  He 
was reported to have described a twisting type injury 
followed by swelling of the knee.  The appellant stated that 
the swelling went down after he stayed off the knee for a few 
days, but that the knee began swelling again with 
intermittent catching and locking one month later.  Past 
medical history noted an arthrotomy and medial meniscectomy 
of the left knee 11 years before.  It was reported that he 
had had no other operations and was on no medication.  
Following examination, impressions of internal derangement of 
the right knee and torn medial meniscus were rendered, for 
which the appellant underwent arthrotomy and meniscectomy.

VA outpatient records dated between 1999 and 2003 reflect 
that the veteran received treatment for multiple complaints 
and disorders, including bilateral knee pain.  Radiological 
studies of the knees in February 2003 revealed findings that 
included severe bilateral tricompartmental degenerative 
changes most pronounced in the medial tibial femoral 
compartment with the left being slightly worse than the 
right.

The veteran wrote in June 2003 that while working in the 
aviator branch during service, he first began having trouble 
with his right knee after squatting under the planes to 
adjust the struts.  He stated that after going to sick bay a 
number of times, he was told that he had loose cartilage and 
that the only way to fix it was to operate and be placed in a 
cast for at least six months.  The appellant related that he 
was scheduled to get out of service in six months, and wanted 
to get out, indicating that he did not pursue further 
treatment.  He said that he continued to have trouble with 
the right knee, but managed to "get by" until aggravating 
it by subsequent injury that required surgery.  He 
essentially reiterated these contentions in the substantive 
appeal received in November 2003.

Pursuant to the January 2005 Board remand, the veteran was 
afforded a VA examination for compensation and pension 
purposes in February 2005, to include a medical opinion.  The 
examiner reviewed the claims folder and a comprehensive 
chronology was recited of service medical records, post-
service treatment, and complaints and findings as reported 
above.  The veteran related that his right knee symptoms 
continued after service, but that he never sought any medical 
treatment and continued to work with his symptoms.  

Following physical examination, a diagnosis of degenerative 
joint disease of the right knee with limitation of function 
because of mild to moderate pain, was rendered.  The examiner 
stated that "I cannot without resulting to speculation give 
an opinion as to whether the veteran's right knee problems 
are related to service or not."  It was noted that an 
opinion could not be provided because of the absence of 
records from 1959 to 1975.  Nevertheless, the examiner 
pointed out that the veteran did have symptoms prior to the 
1975 events.  

The veteran is shown to have experienced right knee pain over 
the course of a number of months between 1958 and 1959 while 
in service.  It was suggested that he had loose cartilage but 
no definitive diagnosis of such was provided.  This was 
evidenced upon orthopedic consultation in January 1959 when 
it was recorded that internal derangement could not be ruled 
out, and that there was insufficient evidence to recommend an 
arthrotomy.  The orthopedic examiner indicated at that time 
that if the veteran's symptoms persisted, he would be 
reexamined.  However, the service medical records do not 
reflect any subsequent follow-up in this regard during the 
more than six-month period the appellant remained on active 
duty.  

The post service record reflects no treatment for right knee 
complaints after discharge from service, and the veteran has 
admitted that no medical attention was sought.  The appellant 
now contends that he continued to have intermittent trouble 
with his right knee after service.  Chronic disability 
affecting the right knee was clinically demonstrated in 1975 
following an on-the-job injury.  

Although evidence of a chronic right knee disorder was not 
clinically demonstrated until 1975, the veteran clearly had 
right knee difficulties during service, and he has indicated 
that symptoms continued after service even though he did not 
seek treatment.  The February 2005 examiner noted the absence 
of records from 1959 to 1975, but also recognized that the 
veteran had had continued symptoms since service.  The 
examiner refused to provide a definite opinion even though 
the entire record was available to the examiner.  The Board 
finds that this action by the examiner, particularly the 
acceptance of the veteran's history of continued knee 
problems after service, strongly suggests that the veteran's 
self-reported history is not incredible.  Rather, his history 
of continued symptoms is supported in the examiner's report, 
and the examiner's refusal to provide an opinion suggests 
that it can not be definitively stated that the veteran's 
history of continued symptoms should be given less weight 
because of the absence of treatment records from 1959 to 
1975.  Indeed, the examiner's statement implies that current 
degenerative joint disease cannot be linked solely to the 
1975 injury.  Consequently, with resolution of reasonable 
doubt in the veteran's favor, the Board finds that a grant of 
service connection is warranted.  


ORDER

Service connection for right knee degenerative joint disease 
is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


